tcmemo_2009_38 united_states tax_court richard s moulton jr petitioner v commissioner of internal revenue respondent docket no filed date richard s moulton jr pro_se louise r forbes for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax after a concession the issues for decision are whether dollar_figure petitioner received in in connection with a mediation agreement with his former employer is includible in gross_income and whether petitioner is liable for a penalty under sec_6662 unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are incorporated by this reference at the time the petition was filed petitioner resided in new hampshire petitioner’s employment at the morrell corp petitioner was an employee of the morrell corp which operated an amusement park called story land near north conway new hampshire for approximately years in that capacity he provided financial administrative and supervisory services first under the direction of story land’s original owner and founder and then under the direction of the founder’s son r 1petitioner has conceded that he failed to report dollar_figure in interest_income for stoning morrell jr mr morrell also referred to herein as stoney morrell sometime in or petitioner began having disputes with certain employees of story land that eventually led to an estrangement between petitioner and mr morrell as a result of his difficulties at work petitioner became anxious and depressed in petitioner sought treatment from a psychologist which extended to the fall of the psychologist also sought to mediate the employment dispute on petitioner’s behalf during to no avail petitioner’s termination in the fall of the morrell corp fired petitioner petitioner strongly believed that his dismissal was unjustified in date still aggrieved over the circumstances of his termination petitioner mailed a series of letters to mr morrell and two story land employees which the recipients perceived as threatening violence mr morrell and the two employees obtained temporary restraining orders against petitioner from a state court local newspapers published detailed accounts concerning the allegedly threatening letters and the issuance of the restraining orders in petitioner’s view the claims underlying the restraining orders were exaggerated and unfounded petitioner believed that the adverse publicity coupled with his earlier dismissal had ruined his reputation and his ability to find gainful employment in the area mediation at a hearing on the status of the restraining orders the presiding judge suggested that mr morrell and petitioner engage in professional mediation to resolve their differences a day-long session with a mediator was conducted the mediation session culminated in a mediation agreement it has been stipulated that the purpose of the mediation agreement was to resolve inter alia ‘a painful and questionable termination’ by the morrell corporation mediation agreement the agreement executed on date by petitioner and by mr morrell on behalf of the morrell corp provided in pertinent part stoney morrell’s restraining order against petitioner shall be dismissed marian owen and nancy porath have each indicated that they will also dismiss their restraining orders as a result of this agreement peter malia morrell corp ’s counsel shall fax the agreed upon joint press release to the conway daily sun on date neither party shall have any further comment to the press however both parties reserve the right to respond--in writing or verbally--to factual inaccuracies printed in the press but agree to provide any written comments to peter malia and to discuss the same with peter malia and to allow peter malia time to discuss the same with the other party prior to disseminating such a correction to the press in order to provide petitioner with resource sec_3 to enhance his employment opportunities maintain his health insurance and or enhance his ability to relocate the morrell corporation will pay by check the sum of dollar_figure gross subject_to all applicable state and federal taxes in exchange for the consideration set forth in above petitioner agrees to release and forever discharge the morrell corporation its owners employees and agents from any and all claims and causes of action that he had in the past or may now have in any way related to or arising out of his employment and its termination the morrell corporation agrees to release and forever discharge petitioner from any claims that could arise out of the restraining order docketed as 02-cv-127 settlement payment the morrell corp issued a check to petitioner for dollar_figure on date which petitioner endorsed and cashed shortly thereafter the morrell corp took the position that the dollar_figure it agreed to pay petitioner pursuant to the mediation agreement was taxable wages it subsequently issued petitioner a form_w-2 wage and tax statement for which listed wages of dollar_figure and withholdings in the amounts of dollar_figure and dollar_figure for social_security and medicare respectively the form_w-2 was addressed to petitioner’s residence in north conway new hampshire through the time of the execution of the mediation agreement petitioner did not bring to the attention of mr morrell or the mediator any medical problems he was experiencing or seek compensation_for any medical_expenses other than identifying his need to maintain health_insurance_coverage subsequent medical_care in petitioner received medical treatment for sleeping problems that he attributed to depression in petitioner received medical treatment for elevated blood sugar levels which petitioner attributed to increased stress and some emotional issues over the past few years petitioner’s return petitioner did not consult an accountant lawyer or other professional as to the proper treatment of the mediation proceeds on his federal_income_tax return petitioner did not report on the return any amount he received pursuant to the mediation agreement notice_of_deficiency respondent mailed petitioner a notice_of_deficiency in which he determined that petitioner failed to report dollar_figure in wage income from the morrell corp for respondent further determined that petitioner was liable for a dollar_figure accuracy-related_penalty under sec_6662 for petitioner timely filed a petition for redetermination unreported income opinion we first decide whether petitioner must include in his gross_income the proceeds he received from the morrell corp pursuant to the mediation agreement petitioner contends that the proceeds are excludable from gross_income under sec_104 because they were compensation_for injuries he suffered because of a wrongful termination and subsequent defamation by the morrell corp including injury to his health respondent counters that petitioner is not entitled to exclude the proceeds under sec_104 because the morrell corp did not make the payment on account of physical injuries but intended the payment to be treated as taxable wage income respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving that the determinations are in error see rule a 290_us_111 generally gross_income includes all income from whatever source derived see sec_61 sec_1_61-1 income_tax regs while sec_61 broadly applies to any accession to wealth statutory exclusions from gross_income are to be narrowly construed see 515_us_323 504_us_229 348_us_426 petitioner must bring himself within the clear scope of any statutory exclusion see commissioner v schleier supra pincite united_states v burke supra pincite 2petitioner has not claimed or shown entitlement to a shift in the burden_of_proof under sec_7491 the statutory exclusion at issue appears in sec_104 before it was amended by the small_business job protection act of sbjpa publaw_104_188 sec a 110_stat_1838 sec_104 excluded from gross_income amounts received on account of personal injuries or sickness the reference to personal injuries or sickness included nonphysical injuries to the individual such as those affecting emotions reputation or character united_states v burke supra pincite n see 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir the sbjpa amended sec_104 to exclude from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sbjpa sec a emphasis added the sbjpa also amended sec_104 by adding the following flush language for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress id sec b the foregoing amendments are effective generally for amounts received after date see id sec d 110_stat_1839 taken together the sbjpa amendments eliminate the sec_104 exclusion for damages received on account of emotional distress unless the emotional distress is attributable to a physical injury or physical sickness or except to the extent the damages do not exceed amounts paid for medical_care attributable to emotional distress the legislative_history confirms this view the house bill followed in the conference bill provides that the exclusion_from_gross_income only applies to damages received on account of a personal physical injury or physical sickness the house bill also specifically provides that emotional distress is not considered a physical injury or physical sicknessdollar_figure thus the exclusion_from_gross_income does not apply to any damages received other than for medical_expenses as discussed below based on a claim of employment discrimination or injury to reputation accompanied by a claim of emotional distress because all damages received on account of physical injury or physical sickness are excludable from gross_income the exclusion_from_gross_income applies to any damages received based on a claim of emotional distress that is attributable to a physical injury or physical sickness in addition the exclusion_from_gross_income specifically applies to the amount of damages received that is not in excess of the amount_paid for medical_care attributable to emotional distress __________ it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite 1996_3_cb_741 in interpreting sec_104 the supreme court has held that damages are excludable from gross_income where a taxpayer proves the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness see commissioner v schleier supra pincite lower courts have applied the foregoing two-pronged test from schleier in interpreting sec_104 as amended in see 422_f3d_684 8th cir affg tcmemo_2004_113 goode v commissioner tcmemo_2006_48 shaltz v commissioner tcmemo_2003_173 henderson v commissioner tcmemo_2003_168 affd 104_fedappx_47 9th cir accordingly the second prong of the schleier test now requires a taxpayer to prove that the damages were received on account of personal physical injuries or physical sickness see lindsey v commissioner supra goode v commissioner supra shaltz v commissioner supra henderson v commissioner supra moreover satisfaction of the second prong requires the taxpayer to show a direct causal link between the damages received and the physical injury or sickness sustained lindsey v commissioner supra pincite see also 340_f3d_1074 9th cir affg in part and revg in part on another issue tcmemo_2002_5 revd sub nom 543_us_426 when determining the tax consequences of a payment made pursuant to a settlement agreement it is the nature of the underlying claim not its validity that determines whether the payment was received on account of a tort type claim for personal injuries see united_states v burke u s pincite 87_tc_1294 affd 848_f2d_81 6th cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir in seeking the nature of the underlying claim the court should consider ‘in lieu of what were the damages awarded ’ robinson v commissioner supra pincite quoting 144_f2d_110 1st cir emphasis added in robinson affg 1_tc_952 the determination of the nature of the underlying claim is a question of fact which is determined by considering the agreement in light of all the facts and circumstances including the claim’s characterization under applicable state law the evidence marshaled the arguments made by the parties and the intent of the payor of the settlement see threlkeld v commissioner supra pincite burditt v commissioner tcmemo_1999_117 citing robinson v commissioner supra pincite see also gross v commissioner tcmemo_2000_342 paramount to this inquiry is the payor’s intent in making the settlement payment see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner t c pincite if the settlement agreement expressly allocates the settlement between tort type personal injury damages and other damages it will be respected for tax purposes to the extent that the parties entered into the agreement in an adversarial context at arm’s length and in good_faith see robinson v commissioner supra pincite absent an express allocation in the settlement agreement the most important consideration is the payor’s intent in making the payment see 99_f3d_20 1st cir affg tcmemo_1995_378 knuckles v commissioner supra pincite 88_tc_834 affd without published opinion 845_f2d_1013 3d cir gerard v commissioner tcmemo_2003_320 gross v commissioner supra a were the underlying claims giving rise to the proceeds based on tort or tort type rights we find petitioner meets the first prong of the schleier test having had tort type claims against the morrell corp for wrongful termination and defamation at the time the mediation agreement was executed 3the state of new hampshire recognizes tort claims based on both wrongful termination see 885_fsupp_331 d n h porter v city of manchester a 2d n h cloutier v great atl pac tea co a 2d n h and defamation see 312_f3d_503 1st cir indep mech contractors inc v gordon t burke sons inc a 2d n h the stipulations establish that the mediation agreement was entered into to resolve a questionable termination by the morrell corp petitioner testified credibly as to his view that his abrupt termination after years’ employment was unjustified and that his termination and the unfavorable newspaper coverage of the restraining orders destroyed his reputation in the community finally the mediation agreement was conditioned upon petitioner’s release of all claims against the morrell corp and its owners employees and agents in any way related to or arising out of his employment and its termination on these facts we are satisfied that petitioner had underlying claims based on tort or tort type rights he therefore satisfies the first prong of the schleier test b were the proceeds received on account of personal physical injuries or physical sickness the second prong of the schleier test requires that the amounts to be excluded from income be received on account of personal physical injuries or physical sickness as noted to satisfy this prong petitioner must show a direct causal link between the damages received and a personal physical injury or sickness sustained while the mediation agreement does not contain express allocations to specific claimed injuries we find that when read in context the agreement is directed at wrongful termination and to a lesser extent possible injury to petitioner’s reputation although the agreement does not acknowledge that petitioner was the victim of a wrongful termination it has been stipulated for purposes of this case that the termination was questionable the agreement states that the morrell corp will pay petitioner dollar_figure i n order to provide petitioner with resources to enhance his employment opportunities maintain his health insurance and or enhance his ability to relocate these purposes suggest a payment in the nature of severance the agreement also expressly provides that in exchange for the dollar_figure petitioner agrees to release and forever discharge the morrell corporation its owners employees and agents from any and all claims and causes of action that he had in the past or may now have in any way related to or arising out of his employment and its termination this language demonstrates a clear nexus between petitioner’s possible claim of wrongful termination and the amounts he received pursuant to the agreement finally the agreement provides that the dollar_figure gross payment is subject_to all applicable state and federal taxes and within week of the agreement’s execution petitioner accepted a check for dollar_figure in satisfaction of the morrell corp ’s obligation taken together we believe these provisions and the surrounding circumstances demonstrate that petitioner and the morrell corp agreed to settle petitioner’s wrongful termination claim by the morrell corp ’s providing dollar_figure to petitioner in the nature of a severance payment--that is as taxable wages we conclude that the mediation agreement also had a secondary purpose of addressing potential injury to petitioner’s reputation petitioner believed that his abrupt termination as well as the publicity surrounding the restraining orders had damaged his reputation the mediation agreement addressed this concern albeit implicitly by mandating carefully choreographed communications with the media concerning the dispute between petitioner and the morrell corp and its resolution and by the requirement that the restraining orders be dismissed on the basis of the preponderance_of_the_evidence we believe that petitioner received the dollar_figure proceeds on account of a wrongful termination petitioner has not demonstrated any direct causal link between the dollar_figure proceeds and a personal physical injury or physical sickness to the contrary although petitioner testified that he became depressed and suffered various other maladies as a result of his termination and related events he conceded that he had not brought any medical problems to the attention of mr morrell or the mediator or sought compensation_for any medical_expenses in connection with the mediation other than identifying his need to maintain his health insurance thus as payor the morrell corp was unaware of any medical claims and could not have intended to compensate for them see sodoma v commissioner tcmemo_1996_275 affd without published opinion 139_f3d_899 5th cir foster v commissioner tcmemo_1996_26 affd without published opinion 122_f3d_1071 9th cir galligan v commissioner tcmemo_1993_605 the claims of wrongful termination and defamation that we believe prompted the consideration petitioner received under the mediation agreement were not physical injuries to petitioner or physical sickness to the extent petitioner may have suffered depression sleep disorders or elevated blood sugar levels that he attributed to heightened stress from his job termination and its aftermath those conditions fall within the category of emotional distress that shall not be treated as a physical injury or physical sickness for purposes of the exclusion provided in sec_104 sec_104 flush language see also h conf rept supra pincite n c b pincite it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress finally while there is evidence that petitioner was treated by a psychologist before during and after the year in issue and that he received other medical_care in and there is no substantiation in the record of any actual expenditures_for medical_care thus petitioner has not shown eligibility for exclusion of any amount under the last sentence of the flush language of sec_104 c conclusion we conclude on the basis of the preponderance_of_the_evidence that no part of the dollar_figure proceeds petitioner received in exchange for a release of any claims he might have had against the morrell corp was received by him on account of personal physical injuries or physical sickness we accordingly sustain respondent’s determination that petitioner had unreported taxable wage income of dollar_figure in accuracy-related_penalty we now consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty see sec_7491 in order to meet that burden respondent must offer sufficient evidence to indicate that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 once respondent meets his burden of production petitioner bears the burden of proving error in the determination including establishing reasonable_cause or other exculpatory factors id pincite sec_6662 and b imposes a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax pursuant to sec_6662 the term understatement is defined as the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year a substantial_understatement arises where the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the sec_6662 penalty is not imposed on any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances including the taxpayer’s reasonable reliance on a professional tax adviser the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer lindsey v commissioner tcmemo_2004_113 sec_1_6664-4 income_tax regs petitioner’s failure to include in his gross_income the dollar_figure gross payment and the dollar_figure in interest_income resulted in a dollar_figure understatement of income_tax for because the understatement exceeds the greater of percent of the tax required to be reported on petitioner’s tax_return or dollar_figure respondent has satisfied his burden of production under sec_7491 petitioner claims that he is not subject_to the accuracy-related_penalty because he concluded reasonably and in good_faith that the proceeds were excludable from gross_income under sec_104 as payments for personal injuries however petitioner has not shown that he undertook any investigation of a basis for excluding the dollar_figure proceeds when he filed his return in petitioner’s apparent circumstances this was a significant sum of money that warranted greater diligence other factors gave petitioner reasonable notice that his treatment of the proceeds as nontaxable was subject_to doubt first the mediation agreement petitioner signed stated that the payment would be subject_to all applicable state and federal taxes second the morrell corp mailed a form_w-2 characterizing the dollar_figure gross payment as wages to petitioner’s residence and petitioner has offered no evidence to support an inference that he did not receive it nonetheless petitioner failed to seek any guidance as to the correct treatment on his return of this very sizable amount until he received the notice_of_deficiency considering all the facts and circumstances we conclude that petitioner has not shown reasonable_cause with respect to any portion of the underpayment we shall therefore sustain respondent’s determination of the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
